DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the landing with the BOP, a tubing hanger as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose removing the orientation sleeve, as recited in claim 13.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 13, the limitation of “removing the orientation sleeve” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose how the orientation sleeve is removed. 
Claim 14 depends from claim 13 and likewise failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The structure required to land a tubing hanger in the BOP.  There is no detail given of the BOP nor do the drawing disclose how tubing hanger could be landed in the BOP.
Claims 10-15 depend from claim 9 and likewise are indefinite.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are an apparatus claims but  do not further limit the structural limitations of the system claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,7-8,16-17,19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hopper 5544707.
Referring to claims 1 and 5, Hopper discloses a wellbore system, comprising: a tubing head spool (THS) (see fig. 3, at 34) having a THS bore, the THS bore being a full access bore having a diameter to facilitate passage of one or more wellbore components; a blowout preventer (BOP) (see fig. 4, at 22) associated with and upstream of the THS, , the BOP having a BOP bore, the BOP bore being a full access bore permitting passing of the one or more wellbore components; and an orientation sleeve arranged within the THS and installed through the BOP, the orientation sleeve (45) having at least one engagement feature ( engagement key, see col. 6, lines 7-13) that interacts with at least one orientation feature (slot 43, see fig. 2a) formed along the THS bore, the at least one orientation feature positioning the orientation sleeve in a predetermined configuration (see col. 6, lines 7-13). Note: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  Therefore the feature of the BOP being installed after the THS and without plugging a well prior to installation is not given patent weight since the final structure is the same as the claimed invention)
Referring to claims 2 and 17, Hopper discloses a tubing hanger (54) installed, through the BOP, within the orientation sleeve (34), the tubing hanger being secured, at least in part, by one or more locking grooves (key slot 51) formed in the orientation sleeve (see col. 6, lines 47-54).
Referring to claims, 7-8, Hopper discloses drilling operating that correspond to a side track are capable of being performed (Note, the claims are apparatus claims. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, ___ F.2d at ___, 44 USPQ2d 1429 (Fed. Cir. 1997).)
	Referring to claim 16, Hopper discloses a system, comprising: a tubing head spool (34) installed in a non-plugged wellbore, the THS having a bore with a diameter to permit passage of one or more wellbore components corresponding to one or more wellbore components that pass through an associated blowout preventer (BOP); and an orientation sleeve (45) arranged within the THS, the orientation sleeve being positioned and aligned within the THS via one or more engagement features mating with one or more orientation features (43) within the bore (see col. 6, lines 7-13).  
Referring to claims 19-20, Hopper discloses wherein the one or more orientation features include at least one slot ( 43) extending into a body of the THS (45).wherein the one or more orientation features are positioned at a predetermined location along the bore to align the orientation sleeve (see col. 6, lines 7-13).  

Claim(s) 9,11,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DeBerry 20030051878.
Referring to claim 9, as best understood by the examiner, DeBerry discloses a method, comprising: installing, prior to installation of a blowout preventer (BOP), a tubing head spool (THS) (see paragraph 0030, in first stage tree 22 which includes spool 23 is installed on well); landing, on a well after installation of the THS, the BOP ( see paragraph 0031, after tree is installed then BOP is installed); running, through both the THS and the BOP, one or more strings to conduct a wellbore operation ( see paragraph 0031, large diameter hole may be drilled); installing, through the BOP, an orientation sleeve (60) within the THS (see paragraph 0033); and landing, within the BOP , a tubing hanger (see paragraph 0034, as best understood by the examiner since BOP is attached to spool 23 the hanger can also be considered to be landed in a portion of  BOP).
Referring to claim 11, DeBerry discloses  securing, via a sealing assembly (at 64), the orientation sleeve to the THS, the sealing assembly having a sea ( at 64)l and a locking device (66) that engages locking features ( see fig. 2, grooves formed in spool 23 that are below element 10) formed on a bore of the THS.
Referring to claim 15, DeBerry discloses the well ( at 16) is not plugged or shut in prior to installation of the THS.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7,8,10,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  DeBerry 20030051878 in view of  Hopper 5544707.
Referring to claims 1 , 5 , 10 and 16, DeBerry discloses a wellbore system, comprising: a tubing head spool (THS) ( spool 23 see fig. 1) having a THS bore, the THS bore being a full access bore having a diameter to facilitate passage of one or more wellbore components; a blowout preventer (BOP) (28) associated with and upstream of the THS, the BOP being installed after the THS and without plugging a well prior to installation, the BOP having a BOP bore, the BOP bore being a full access bore permitting passing of the one or more wellbore components; and an orientation sleeve (60) arranged within the THS and installed through the BOP,. DeBerry discloses the orientation sleeve is oriented with the spool ( see paragraph 0033) but does not specifically discloses  the orientation sleeve having at least one engagement feature that interacts with at least one orientation feature formed along the THS bore, the at least one orientation feature positioning the orientation sleeve in a predetermined configuration.  Hopper teaches a tubing head spool( 34)  that has an orientation sleeve (45) where  the orientation sleeve (45) having at least one engagement feature ( engagement key, see col. 6, lines 7-13) that interacts with at least one orientation feature (slot 43, see fig. 2a) formed along the THS bore, the at least one orientation feature positioning the orientation sleeve in a predetermined configuration (see col. 6, lines 7-13). As both DeBerry and Hopper teaches orientation mechanisms it would be obvious to substitute one type of orientation mechanism for another type.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify  the system disclosed  by DeBerry to have the orientation mechanism as taught by Hopper because it would be obvious to substitute one type of orientation mechanism for another type.
	Referring to claims 2 and 17, DeBerry discloses a tubing hanger (70) installed, through the BOP, within the orientation sleeve (60), the tubing hanger being secured, at least in part, by one or more locking grooves (see paragraph 0034 vertical locking slots) formed in the orientation sleeve (see paragraph 0034).
Referring to claims 3-4 and 18, DeBerry discloses  the at least one engagement feature includes at least a seal ( see paragraph 0033, upper end 64 seals with spool) and a locking device (66), the locking device securing the orientation sleeve to locking features ( see fig. 2, grooves formed in spool 23 that are below element 40) formed along the THS bore.
	Referring to claims, 7-8, DeBerry discloses drilling operating that correspond to a side track are capable of being performed (Note, the claims are apparatus claims. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, ___ F.2d at ___, 44 USPQ2d 1429 (Fed. Cir. 1997).)
	Referring to claims 19-20, Hopper teaches wherein the one or more orientation features include at least one slot ( 43) extending into a body of the THS (45).wherein the one or more orientation features are positioned at a predetermined location along the bore to align the orientation sleeve (see col. 6, lines 7-13).  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672